IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43245

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 729
                                                )
       Plaintiff-Respondent,                    )   Filed: November 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TIMOTHY SHAWN BINGAMAN,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and sentence and order denying Idaho Criminal Rule 35
       motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________
PER CURIAM
       Timothy Shawn Bingaman pleaded guilty to possession of a controlled substance, felony,
Idaho Code § 37-2732(c), and operating a motor vehicle while under the influence of alcohol,
drugs, or other intoxicating substance (second within ten years), misdemeanor, Idaho Code
§§ 18-8004, 8005(4). For the possession of a controlled substance, the district court imposed a
unified seven-year sentence, with two years determinate, and for the DUI, the district court
imposed 180 days to be served concurrently. Bingaman filed an I.C.R. 35 motion, which the
district court denied. Bingaman appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State

                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Bingaman’s I.C.R. 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, we conclude no abuse of discretion has been shown.
        Therefore, Bingaman’s judgment of conviction and sentence, and the district court’s
order denying Bingaman’s I.C.R. 35 motion, are affirmed.




                                                     2